Exhibit 10.1

 

Addendum

To

Employment Agreement

 

This Addendum is effective August 5, 2009 (“Addendum”) and modifies the
Employment Agreement, as amended (“Agreement”) entered into effective June 2,
2005 between Lawson Software, Inc., a Delaware corporation (now known as Lawson
Software Americas, Inc.) (“Company”) and Harry Debes (“Employee”), pursuant to
Section 7.7 of the Agreement.  Capitalized terms not otherwise defined in this
Addendum have the same respective meaning as defined in the Agreement.  The
sections of the Agreement that are not expressly modified by this Addendum shall
remain in effect pursuant to their terms.

 

Section 3.7 of the Agreement, as amended by Addendum effective October 5, 2005,
is deleted in its entirety and replaced with the following new Section 3.7:

 

3.7           Sale of Denver Residence.  The Company previously requested
Employee to relocate from Denver, Colorado to St. Paul Minnesota, the location
of the Company’s principal offices.  If Employee sells his Denver residence
while employed by the Company, and the net sale price of his Denver residence
(after deducting real estate commissions and other closing costs payable by
Employee as seller) is less than the current listing price (as of August, 2009)
of Employee’s Denver residence (such difference is referred to herein as the
“Loss Amount”) then the Company will reimburse to Employee (as taxable income)
the following portions of the Loss Amount:  (a) 100% of the Loss Amount up to
the first $100,000 and (b) 50% of the Loss Amount that is greater than $100,000,
up to a maximum aggregate reimbursement of $200,000.  The following chart
illustrates this calculation for the following respective Loss Amounts:

 

Loss Amount

 

Amount Reimbursed by Company

 

$100,000

 

 

$100,000

 

$150,000

 

 

$125,000

 

$200,000

 

 

$150,000

 

$300,000 or more

 

 

$200,000 maximum

 

 

This Addendum may be signed in counterpart and by fax or email pdf, and is
effective as of August 5, 2009, the date of which this Addendum was approved by
the Compensation Committee of the Board of Directors.

 

Lawson Software, Inc.

 

Lawson Software Americas, Inc.

 

 

 

 

 

 

 

 

 

 

By

  /s/ David R. Hubers

 

By

/s/ Kristin Trecker

 

  David R. Hubers,

 

Title

SVP - Human Resources

 

  Compensation Committee Chair

 

 

 

 

 

 

 

 

/s/ Harry Debes

 

 

 

Harry Debes

 

 

 

 

 

--------------------------------------------------------------------------------